—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*662Claimant, a receptionist in a dental office, asked her employer if she could return to the hours she had previously worked. When her employer could not accommodate her request, claimant decided to leave work and not return. We find substantial evidence in the record to support the Board’s decision that claimant left her employment for personal and noncompelling reasons and, therefore, without good cause.
Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.